Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed 13 June 2022.  Claims 1, 15, 20, 36, 37, 39, 48, 50, 55, 61, 63, 68 have been amended.  Claims 3-5, 7-9, 11-12, 16-18, 23-29, 31-32, 34-35, 38, 40-42, 69-71 have been canceled.  Claims 72-77 are new.  Claims 1-2, 6, 10, 13-15, 19-22, 30, 33, 36-37, 39, 43-68, 72-77 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/559,853. 
The claim limitations are mapped by underlining the common limitations as follows:
Current Application No. 15/608817
Copending Application No. 17/559,853
Claim 1. An electronic device, comprising: 
a touch-sensitive display; 
a camera; 
one or more processors; 
a memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying an interface for communicating with a recipient, wherein the interface concurrently includes: 
a text entry field; 
a text message transcript; 
an indication of the recipient; and 
a camera affordance; 
detecting activation of the camera affordance; 
in response to detecting activation of the camera affordance, displaying, on the touch-sensitive display: 
a drawing area, wherein the drawing area includes a digital viewfinder that presents camera image data received from the camera; and 
a camera shutter affordance; 
while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting a first touch input, at a first location in the drawing area, representing a first stroke; 
in response to detecting the first touch input, displaying a visual representation, at the first location in the drawing area, of the first stroke while continuing to present, in the digital viewfinder, camera image data being received from the camera; 
while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting an input that corresponds to selection of the camera shutter affordance; 
in response to detecting the input that corresponds to selection of the camera shutter affordance: 
capturing the camera image data presented in the digital viewfinder; 
displaying a preview that includes a representation of the captured camera image data and the visual representation of the first stroke; and 
displaying a send affordance; 
while displaying the preview that includes the representation of the captured camera image data and the visual representation of the first stroke, detecting an input that corresponds to selection of the send affordance; 
in response to detecting the input that corresponds to selection of the send affordance, sending data representing the captured camera image data and the first stroke to an external device associated with the recipient represented by the indication, wherein the sent data indicates a portion of the captured camera image data that corresponds to the first location of the first stroke; and 
displaying the representation of the captured image data and the representation of the first stroke within the text message transcript.
Claim 1. An electronic device, comprising: 
a touch-sensitive display; 
a camera; 
one or more processors; 
a memory; and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying, on the touch-sensitive display, an image in a digital viewfinder, wherein the image is based on camera image data received from the camera; 
detecting a first touch input at a first location [in the digital viewfinder]; 
in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a recording mode, displaying, in the digital viewfinder, a visual representation corresponding to the first touch input at the first location; and 
in response to detecting the first touch input and in accordance with a determination that the first touch input is detected while an operational mode of the camera is a non-recording mode, forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input.


Both the instant application 15/608,817 and copending application 17/559,853 include the limitations of displaying an image captured by a camera in a viewfinder on a touch screen of a device, and allowing a user to apply a visually representation corresponding to a first touch input, or stroke, to the displayed image in the viewfinder.  
The instant application recites further limitations directed to capturing the camera image and the stroke input, displaying a preview of the camera image and the stroke data, and then providing a send affordance for the user to send the data representing the captured camera image data and the stroke to an external device, while application 17/559,853 further recites limitations directed to forgoing displaying the visual representation corresponding to the user’s touch input if the device is in a non-recording mode.  The further limitations of application 15/608,817 of capturing, previewing, and sending the camera image and stroke input, correspond to a specific implementation of the further limitations of the application 17/559,853 directed to forgoing displaying, in the digital viewfinder, the visual representation corresponding to the first touch input in a non-recording mode.
That is, while the instant application does not recite all of the limitations of copending application 17/559,853, the instant application, reciting similar limitations, is an obvious variation in view of copending application 17/559,853.
Claims 36 and 37 include similar limitations as Claim 1 and are similarly rejected.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 6, 10, 13-15, 19-22, 30, 33, 36-37, 39, 43-68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Castleman et al. (US 2012/0190388 A1) and further in view of Seaman et al. (US 2013/0332804 A1).

Claim 1.  Junuzovic discloses an electronic device, comprising: a touch-sensitive display; a camera; one or more processors; a memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: 
displaying an interface for communicating with a recipient, wherein the interface includes: a text entry field, user can digitally annotate an item of digital information that is currently being displayed on the display screen of their mobile device where the annotation can include text entered with a keyboard (P. 0073);
displaying, on the touch-sensitive display, a drawing area, a stroke is made directly on a touch-sensitive display of a mobile computing device (P. 0018)
wherein the drawing area includes a digital viewfinder that presents camera image data received from the camera, the mobile device may capture a live video stream with a camera (P. 0026), the live video stream is displayed on the screen of the mobile device, resized to fit in an inset on the display (P. 0031); 
while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting a first touch input, at a first location in the drawing area, representing a first stroke, the user may annotate draw on the image in the inset of the live video stream being transmitted and the annotation is transmitted over the network (P. 0035); 
in response to detecting the first touch input, displaying a visual representation, at the first location in the drawing area, of the first stroke while continuing to present, in the digital viewfinder, camera image data being received from the camera, the user makes a digital notation on the live video that is being displayed within the inset (P. 0035, Fig. 2, ref. 244); 
wherein the sent data indicates a portion of the captured camera image data that corresponds to the first location of the first stroke, time correlating each digital annotation that the local and remote users make to the particular frames of the particular live video upon which the annotation is made (P. 0037).  

Junuzovic does not disclose displaying an interface for communicating with a recipient, wherein the interface concurrently includes: a text message transcript; an indication of the recipient, as disclosed in the claims.  However, Junuzovic discloses, a user can digitally annotate an item of digital information that is currently being displayed on the display screen of their mobile device where the annotation can include text entered with a keyboard (P. 0073).  That is, a user in Junuzovic may add text to the video being annotated and shared with the remote user, but Junuzovic does not disclose a separate text messaging window with a separate text message transcript area and an indication of a recipient.  In the same field of invention, Castleman discloses a message window includes text messages exchanged during an instant message session, and a message input window that allows a user to compose a new instant message (P. 0034) in a message composition box (P. 0046) wherein a first user Tiffany exchanges instant messages with a second user John (P. 0053) and the text of each user’s is displayed (Fig. 4) the selected image can be an image captured by a camera included in mobile device or an image stored in memory the mobile device (P. 0057).  Therefore, considering the teachings of Junuzovic and Castleman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine displaying an interface for communicating with a recipient, wherein the interface concurrently includes: a text message transcript; an indication of the recipient with the teachings of Junuzovic with the motivation to expand the modes of communication available in Junuzovic to enhance the communication capabilities to a user beyond a single mode wherein the combined modes allow for a more comprehensive communication experience.

Junuzovic does not disclose a camera affordance; detecting activation of the camera affordance; in response to detecting activation of the camera affordance, (displaying, on the touch-sensitive display, a drawing area), as disclosed in the claims.  However, Junuzovic discloses local user opens an application on the entire display screen and a message to run the application is transmitted over the network to the remote mobile device, whenever the local user makes a first digital annotation on the application, the first digital annotation is displayed on top of the application, and the first digital annotation is transmitted over the network to the remote mobile device (P. 0005, 0092) during a video conference session a user can choose to send either the live video that is currently being captured by the front or rear camera (P. 0030) the user begins transmitting live video over the network, then the user annotates the live video (P. 0093).  That is, Junuzovic does not disclose how the user initiates the application for capturing and annotating the live video, i.e. through an icon, button or “affordance”, however Junuzovic does disclose that the user opens an application on the entire screen, annotates a live video image being captured by the application, and transmits the annotated video image to a remote device.  In the same field of invention, Castleman discloses the instant-messaging module can provide functionality that allows a user of the mobile device to edit an image captured by a camera coupled to the mobile device (P. 0029) on the messaging interface, a draw button can be configured to launch an image-editing module active by a user touch (P. 0052) an image edit window is displayed, wherein a displayed image may be edited with an annotation (stroke) (P. 0055, 0066, Fig. 5) wherein an image is captured by the camera included in the mobile device or stored in a memory of the mobile device (P. 0057).  While Castleman may not disclose that the “draw” button initiates the camera viewfinder, Castleman clearly discloses that one of the images that a user can annotate after the draw button is selected is an image captured by a camera, however, Junuzovic does disclose that once an application is opened, the user is able to begin annotating a captured live video; therefore, the combination of Castleman with Junuzovic would allow the draw button of Castleman to server as the mechanism for opening and displaying on the entire screen an application for displaying a live video image captured by a camera of the device which allows a user to annotate the live video image.  Therefore, considering the teachings of Junuzovic and Castleman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a camera affordance; detecting activation of the camera affordance; in response to detecting activation of the camera affordance, (displaying, on the touch-sensitive display, a drawing area) with the teachings of Junuzovic and Castleman with the motivation to expand the modes of communication available in Junuzovic to enhance the communication capabilities to a user beyond a single mode wherein the combined modes allow for a more comprehensive communication experience.

Junuzovic does not disclose a camera shutter affordance; detecting an input that corresponds to selection of the camera shutter affordance; in response to detecting the input that corresponds to selection of the camera shutter affordance, as disclosed in the claims.  However, in the same field of invention, Seaman discloses a user may capture a photo or video via an image sensor (P 0103) and a user may select a text button to transition to an annotation interface to permit the user to annotate the captured images or videos (P 0106) wherein the annotation interface includes an image button and a video button to enable the user to take additional photos and/or videos from the annotation interface, and when the user has completed annotating, the user may select an "Ok" or other button to finish and store the annotation data (P 0109).  The “OK” or other button is analogous to the claimed camera shutter affordance.  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine a camera shutter affordance; detecting an input that corresponds to selection of the camera shutter affordance; in response to detecting the input that corresponds to selection of the camera shutter affordance with the teachings of Junuzovic and Castleman with the motivation to provide a known implementation for providing input options to a user for accepting user input signals, particularly for Castleman to transition to the image editing window and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Junuzovic does not disclose while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting an input … (of the camera shutter affordance); in response to detecting the input … (of the camera shutter affordance), capturing the camera image data presented in the digital viewfinder, as disclosed in the claims.  However, Junuzovic discloses the local user can take a snapshot of the live video they have chosen to send to the remote user and the local mobile device will display the snapshot on the entire local display screen (P. 0048) and Castleman discloses the image-editing module can be initialized based on a user input signal received by an instant messaging application and displays an image captured by a camera of the mobile device (P 0057).  While both Junuzovic and Castleman disclose in response to detecting a user input, taking a snapshot, or capturing the image being displayed, neither Junuzovic nor Castleman disclose the user input is of a camera shutter affordance.  Seaman discloses a user may capture a photo or video via an image sensor (P 0103) and a user may select a text button to transition to an annotation interface to permit the user to annotate the captured images or videos (P 0106) wherein the annotation interface includes an image button and a video button to enable the user to take additional photos and/or videos from the annotation interface, and when the user has completed annotating, the user may select an "Ok" or other button to finish and store the annotation data (P 0109).  The “OK” or other button combined with Junuzovic and Castleman provides a specific graphical element to capture the annotated image in the combination of Junuzovic and Castleman.  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine while displaying the drawing area and continuing to present, in the digital viewfinder, camera image data being received from the camera, detecting an input … (of the camera shutter affordance); in response to detecting the input … (of the camera shutter affordance), capturing the camera image data presented in the digital viewfinder with the teachings of Junuzovic, Castleman and Seaman with the motivation to give the user more control over the annotations that are shared in the collaboration process by giving the user the choice of when to capture and send the annotations.

Junuzovic does not disclose in response to detecting the input (that corresponds to the … camera shutter affordance), displaying a preview that includes a representation of the captured camera image data and the visual representation of the first stroke; and displaying a send affordance, as disclosed in the claims.  However, Junuzovic discloses the local user can take a snapshot of the live video they have chosen to send to the remote user and the local mobile device will display the snapshot on the entire local display screen (P. 0048) and Castleman discloses the image-editing module can be initialized based on a user input signal received by an instant messaging application and displays an image captured by a camera of the mobile device (P 0057) including an edited image element added to the image by the user, and upon completion of editing, a user can the image send button to send the image edit region information to a data-processing module (P 0066).  It is clear that the edited image in Castleman is not sent until the user selects the send button, therefore, the edited image is a preview of the edited image the user will send.  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine in response to detecting the input (that corresponds to the … camera shutter affordance), displaying a preview that includes a representation of the captured camera image data and the visual representation of the first stroke; and displaying a send affordance with the teachings of Junuzovic, Castleman and Seaman with the motivation to provide a known implementation for providing input options to a user for accepting user input signals, particularly for Castleman to transition to the image editing window and the Supreme Court in KSR International Co. v.  Teleflex Inc. identified applying a known technique to a known device (method, or product) ready for improvement to yield predictable results as a rationale to support a conclusion of obviousness which is consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.

Junuzovic does not disclose while displaying the preview that includes the representation of the captured camera image data and the visual representation of the first stroke, detecting an input that corresponds to selection of the send affordance; in response to detecting the input that corresponds to selection of the send affordance, sending data representing the captured camera image data and the first stroke to an external device associated with the recipient represented by the indication, as disclosed in the claims.  However, Castleman discloses displaying in the instant messaging session window and an edited instant message image in the message transcript area (P. 0046, Fig. 4) sent to a user (P. 0054) when a user presses a send icon in the image edit window, the edited image is saved, the image edit window is closed, the main instant messaging session window is displayed, and an edited version of the image is rendered (P. 0061) in the instant messaging window and sent to a mobile device of a recipient (P. 0073).  It is clear that when the user presses the send icon in the image edit window of Castleman, the edited image is saved, the edit windows is closed, the main instant messaging window is displayed with the edited image in the message transcript windows and the edited image is transmitted to a user, i.e. the edited image is captured and sent as a message.  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine while displaying the preview that includes the representation of the captured camera image data and the visual representation of the first stroke, detecting an input that corresponds to selection of the send affordance; in response to detecting the input that corresponds to selection of the send affordance, sending data representing the captured camera image data and the first stroke to an external device associated with the recipient represented by the indication with the teachings of Junuzovic, Castleman and Seaman with the motivation to expand the application sharing feature of Junuzovic, that allows a user to share a desired application with the another user and collaboratively digitally annotate the application, thereby providing more utility and flexibility to the user for collaboration.

Junuzovic does not disclose displaying the representation of the captured image data and the representation of the first stroke within the text message transcript, as disclosed in the claims.  However, Castleman discloses displaying in the instant messaging session window and an edited instant message image in the message transcript area (P. 0046, Fig. 4) sent to a user (P. 0054) in the instant messaging window and sent to a mobile device of a recipient (P. 0073).  Therefore, considering the teachings of Junuzovic, Castleman and sea, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine displaying the representation of the captured image data and the representation of the first stroke within the text message transcript with the teachings of Junuzovic, Castleman and Seaman with the motivation to expand the application sharing feature of Junuzovic, that allows a user to share a desired application with the another user and collaboratively digitally annotate the application, thereby providing more utility and flexibility to the user for collaboration.

Claim 2.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses one or more programs further including instructions for: associating the captured camera image data with the first location of the first stroke, time correlating each digital annotation that the local and remote users make to the particular frames of the particular live video upon which the annotation is made (P. 0037).  

Claim 3.  Canceled.  

Claim 4.  Canceled.  

Claim 5. Canceled.

Claim 6.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses the first stroke includes characteristic kinematics based on the detected first touch input, and the visual representation of the first stroke includes the characteristic kinematics, detecting the presence, location, and path of movement if applicable, of screen-contacting gestures that the user makes on the display screen (P. 0018) Without further limitations, the kinematics of the gesture, or stroke, refers generally to the motion of the touch input producing the gesture, and path of movement of Junuzovic qualifies as kinematics of the gesture, or stroke.  

Claim 7. Canceled.

Claim 8. Cancelled  

Claim 9. Cancelled  

Claim 10.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses the first touch input is detected while capturing the camera image data presented in the digital viewfinder, and wherein capturing the camera image data comprises recording a video of the camera image data presented in the digital viewfinder, the one or more programs further including instructions for: displaying the visual representation of the first stroke at the first location in the drawing area for at least a period of time while capturing the camera image data presented in the digital viewfinder, when operating in transient mode, the digital annotation by the user will fade out and disappear after a prescribed period of time (P. 0072).  

Claim 11.  Canceled.  

Claim 12.  Canceled.  

Claim 13.  Junuzovic, Castleman and Seaman disclose the device of claim 6, and Junuzovic further discloses the one or more programs further including instructions for: displaying, on touch-sensitive display, a playback of the visual representation of the first stroke at the first location in the drawing area, the user is able to take a snapshot of a live video and then annotate the snapshot (Ps. 0048), when the user scrolls the snapshot, any digital annotations that are currently being displayed on the snapshot are scrolled accordingly (P. 0050) Paragraph 0054 of Junuzovic makes it clear that a video shapshot is a shapshot of a segment of the live video and not an individual frame, which is addressed in Paragraph 0096 as a video freeze-frame alternative to the video snapshot feature.  

Claim 14.  Junuzovic, Castleman and Seaman disclose the device of claim 13, and Junuzovic further discloses the playback of the visual representation is a looped playback of the visual representation, when the user scrolls the snapshot, any digital annotations that are currently being displayed on the snapshot are scrolled accordingly (P. 0050) and the user may annotate the snapshot as needed (P. 0054).  

Claim 15.  Junuzovic, Castleman and Seaman disclose the device of claim 13, and Junuzovic further discloses the one or more programs further including instructions for: replacing the displayed digital viewfinder in the drawing area, and displaying the preview based on overlaying the playback of the visual representation on the displayed captured camera image data, , the user is able to take a snapshot of a live video and then annotate the snapshot (Ps. 0048), when the user scrolls the snapshot, any digital annotations that are currently being displayed on the snapshot are scrolled accordingly (P. 0050) and the user may annotate the snapshot as needed (P. 0054) These citations make it clear that the snapshot is displayed on the screen of the device instead of the live video.  

Claim 16.  Canceled.  

Claim 17.  Canceled.  

Claim 18.  Canceled.  

Claim 19.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses the one or more programs further including instructions for: after detecting the first touch input, detecting a second touch input, at a second location in the drawing area, representing a second stroke, wherein the first touch input and the second touch input are separated by an intervening amount of time; and in response to detecting the second touch input, displaying the visual representation, at the second location in the drawing area, of the second stroke, each annotation are time correlated with the video and a given digital annotation that is received over the network will not be displayed until the particular frames of the particular live video upon which the annotation was made are received, rendered and displayed (P. 0037) a user makes a first digital annotation (Claim 1) and another separate digital annotation (Claim 2).  

Claim 20.  Junuzovic, Castleman and Seaman disclose the device of claim 19, and Junuzovic further discloses displaying a preview of the live video the user has chosen to send to the remote user (P. 0031) recording and indexing the video stream (P. 0080) and replaying the recorded video starting at the desired index point to which the session was rewound, and will also replay any digital annotations that were made on this item (P. 0082), and Castlman further discloses a user may save an edited image before transmitting the image in an instant message (P. 0071) and a user may send an undo command to an image on the server to undo an edit that had been applied to the image (P. 0075).  While Junuzovic does not disclose that the preview of the video to be sent to the remote user is executed in two steps, i.e. 1) display a preview, then 2) transmit the preview, Castleman does disclose being able to undo edits that have been applied to an edited image on the server; therefore, the combination of Castleman with Junuzovic would allow a user to apply the undo operation to the preview image of Junuzovic.  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine wherein the visual representation of the first stroke and the visual representation of the second stroke are displayed in the preview in an order that their corresponding first touch input and second touch input were detected in the drawing area with the teachings of Junuzovic, Castleman and Seaman with the motivation for the user to be able to determine whether or not to choose to send the annotated video.

Claim 21.  Junuzovic, Castleman and Seaman disclose the device of claim 20, and Junuzovic further discloses the captured camera image data comprises a video, and wherein displaying the preview comprises looping playback of the visual representation of the first stroke and the visual representation of the second stroke with the intervening amount of time over a looped playback of the video recording and indexing the video stream (P. 0080) and replaying the recorded video starting at the desired index point to which the session was rewound, and will also replay any digital annotations that were made on this item (P. 0082) The undo in view of the preview feature has been added to Junuzovic by Castleman.  

Claim 22.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses the visual representation of the first stroke comprises an animated graphic that is displayed in accordance with one or more characteristics selected from the group consisting of a characteristic intensity, a characteristic kinematic, and a duration of the corresponding first touch input or second touch input, when operating in transient mode, the digital annotation by the user will fade out and disappear after a prescribed period of time (P. 0072).  

Claims 23-29.  Canceled.  

Claim 30.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic further discloses the visual representation of the first stroke includes a first endpoint corresponding to an initiation of the first touch input, a second endpoint corresponding to liftoff termination of the first touch input, and a line corresponding to movement of the first touch input across the touch-sensitive display, and wherein display of the visual representation of the line includes displaying characteristic kinematics of the movement of the first touch input from the first endpoint to the second endpoint, the touch-sensitive display screen detects the presence, location, and path of movement if applicable, of screen-contacting gestures that the user makes on the display screen (P. 0018), in transient annotation mode, the annotation will fade after a prescribed period of time after the initial display of the annotation as different points on the annotation can fade out independently in succession providing the effect of a disappearing tail (P. 0072) The annotations are made by screen contacting gestures, i.e. while the user is contacting the screen (not when the user is not contacting the screen) and in Figure 2, annotations 240 and 238 clearly show a start point and an end point.  

Claims 31-32, 34-35.  Canceled

Claim 33.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic discloses a user can digitally annotate an item of digital information that is currently being displayed on the display screen of their mobile device where the annotation can include text entered with a keyboard (P. 0073), and Castleman discloses a message window includes text messages exchanged during an instant message session, and a message input window that allows a user to compose a new instant message (P. 0034) in a message composition box (P. 0046) wherein a first user Tiffany exchanges instant messages with a second user John (P. 0053) and the text of each user’s is displayed (Fig. 4) the selected image can be an image captured by a camera included in mobile device or an image stored in memory the mobile device (P. 0057).  Therefore, considering the teachings of Junuzovic, Castleman and Seaman, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the one or more programs further including instructions for: displaying, on the touch-sensitive display screen at the electronic device, a text messaging user interface associated with a contact of the external device, wherein the text messaging user interface includes a message transcript area associated with the contact; and displaying at least a portion of the sent data, in the message transcript area with the teachings of Junuzovic, Castleman and Seaman with the motivation to provide a multimedia platform to appeal to the customer’s needs for communicating using a combined variety of communication modes.

Claim 36, 43-55 discloses a non-transitory computer readable storage medium claim similar to the electronic device claim of Claim 1, 2, 6, 10, 13, 14, 15, 19, 20, 21, 22, 30, 33, 39 and is rejected with the same rationale.

Claim 37, 56-68 discloses a method claim similar to the electronic device claim of Claim 1, 2, 6, 10, 13, 14, 15, 19, 20, 21, 22, 30, 33, 39 and is rejected with the same rationale.

Claim 38.  Canceled.  

Claim 39.  Junuzovic, Castleman and Seaman disclose the device of claim 1, and Junuzovic in view of Castleman and Seaman further discloses the input that corresponds to selection of the camera shutter affordance is detected while concurrently displaying, with the drawing area and the digital viewfinder that includes camera image data being received from the camera, the visual representation of the first stroke at the first location in the drawing area, displaying the annotation on top of the live video (P. 0034) Castleman discloses in response to a user input displaying an image editing interface with a send button for sending the edited image, and Seaman explicitly disclose a button selected by the user to finish and store annotated images or videos.  

Claims 40-42. Canceled.

Claims 69-71. Canceled.

Claim(s) 72-77 is/are rejected under 35 U.S.C. 103 as being unpatentable over Junuzovic et al. (US 2014/0063174 A1) in view of Castleman et al. (US 2012/0190388 A1) and Seaman et al. (US 2013/0332804 A1) and further in view of Wiggins et al. (US 5,463,727).

Claim 72. Junuzovic and Castleman disclose the electronic device of claim 1, but do not disclose the text messaging user interface includes a plurality of color affordances in a first area of the touch-sensitive display, the plurality of color affordances including a first color affordance with an indication that the first color affordance is selected; and the drawing area includes the plurality of color affordances in a second area of the touch-sensitive display that is different from the first area of the touch-sensitive display, the first color affordance continuing to be displayed with the indication that the first color affordance is selected, as disclosed in the claims.  However, Junuzovic discloses the annotations are displayed in a prescribe color (P 0087) and Castleman discloses a image edit module allows a user to alter the color of the image (P 0043) input actions can define directives including information describing image pixel position and color resulting from the input action, and the content of one or more payload tags can include information describing a line segment of the edited image, such as line start and end point coordinates and/or pixel color (P 0044).  In the same field of invention, Wiggins discloses a menu of options represented by graphical objects is displayed in a first window, in response to a user selecting a menu option graphical object, the selected graphical object is highlighted, and the associated application is displayed in a second window with a reduced size representation of the menu, wherein the selected menu graphical object remains highlighted and the unselected menu graphical objects remain unhighlighted (C. 2, L. 38-61, Fig. 1-2, Claims 1 and 7). It is clear that when the window transitions from the first window to the second window, as shown in Figs. 1 and 2, the selected menu graphical object remains in the selected state in both the menu of the first window and the reduced size menu representation of the second window.  Therefore, considering the teachings of Junuzovic, Castleman, Seaman and Wiggins, one having ordinary skill in the art before the effective filing date of the invention would have been motivated to combine the text messaging user interface includes a plurality of color affordances in a first area of the touch-sensitive display, the plurality of color affordances including a first color affordance with an indication that the first color affordance is selected; and the drawing area includes the plurality of color affordances in a second area of the touch-sensitive display that is different from the first area of the touch-sensitive display, the first color affordance continuing to be displayed with the indication that the first color affordance is selected with the teachings of Junuzovic, Castleman and Seaman with the motivation to provide an intuitive and convenient mechanism to allow the user to readily recognize the selection of the initiating icons in the transition from one window to a resultant window.

Claim 73. Junuzovic, Castleman, Seaman and Wiggins disclose the electronic device of claim 72, and Junuzovic in view of Castleman, Seaman and Wiggins discloses the first color affordance corresponds to a first color, and wherein the visual representation of the first stroke is the first color, the annotations are displayed in a prescribe color (P 0087) Castleman discloses that the annotations are in prescribed or predefined colors and Wiggins discloses a menu that maintains a setting when transitioning from a first window to a second window.

Claim 74-75 discloses a non-transitory computer readable storage medium claim similar to the electronic device claim of Claim 72-73 and is rejected with the same rationale.

Claim 76-77 discloses a method claim similar to the electronic device claim of Claim 72-73 and is rejected with the same rationale.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 36, 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Amendments to Claims 1, 36 and 37 are primarily directed to in response to selecting a camera affordance, displaying a drawing area that includes a viewfinder that presents camera image data received from a camera, and a camera shutter affordance.  A first touch is detected at a first location in the drawing area representing a visual representation of a first stroke on the camera image data.  In response to selecting the camera shutter affordance, capturing the camera image data and the visual representation of the first stroke.  In response to selecting a send affordance, sending the data representing the captured camera image data and the first stroke to an external device associated with a recipient and displaying the captured camera image data and the representation of the first stroke within a text messaging transcript.
The examiner points out that Junuzovic discloses that a user may take a snapshot of the live video being displayed on the screen of the user’s device, and then annotate that video.  Furthermore, Castleman discloses that a user may initiate an image editing module that allows a user to annotate an image captured by a camera on the user’s device.  Castleman further discloses that an annotated image may be sent from the image editing module.  However, neither Junuzovic nor Castleman disclose how the snapshot, or annotated image in the image editing mode, are captured by the user.  New prior art reference Seaman has been combined with Junuzovic and Castleman for the disclosure of an explicit graphical element selectable by a user to finish and store (capture) an annotated image or video, analogous to the claimed camera shutter affordance.

Regarding new claims 72 through 77, each of Junuzovic and Castleman disclose that the annotation can be comprised of a prescribed, or predefined color, and Wiggins discloses a menu, wherein a selected menu option is maintained as selected upon transitioning from a first window to a second window.  The combination of Wiggins with Junuzovic and Castleman would allow a user to select the color of the annotation, and the selection to be maintained from the messaging screen to the drawing screen.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar B Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        8/23/2022

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177